Exhibit 10.2

 

FINAL VERSION

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

GOVERNANCE AGREEMENT

 

Dated as of May 4, 2017

 

by and between

 

ORMAT TECHNOLOGIES, INC.

 

and

 

ORIX CORPORATION

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

2    

SECTION 1.1

Definitions

2

     

ARTICLE II GOVERNANCE

7

   

SECTION 2.1

Board of Directors

7

SECTION 2.2

Expenses and Fees; Indemnification

10

SECTION 2.3

Committees

10

SECTION 2.4

Voting Agreement

11

     

ARTICLE III STANDSTILL, ACQUISITIONS OF SECURITIES AND OTHER MATTERS

12

   

SECTION 3.1

Standstill

12

SECTION 3.2

Investor Preemptive Rights

15

SECTION 3.3

Information Rights

17

SECTION 3.4

Company Cooperation; Company Deliverables

18

     

ARTICLE IV REPRESENTATIONS AND WARRANTIES

19

   

SECTION 4.1

Representations and Warranties of the Company

19

SECTION 4.2

Representations and Warranties of Investor

19

     

ARTICLE V TERMINATION

20

   

SECTION 5.1

Termination

20

SECTION 5.2

Effect of Termination

20

     

ARTICLE VI MISCELLANEOUS

20

   

SECTION 6.1

Amendment and Modification

20

SECTION 6.2

Assignment; Binding Effect; No Third-Party Beneficiaries

21

SECTION 6.3

Entire Agreement

21

SECTION 6.4

Severability

21

SECTION 6.5

Notices and Addresses

21

SECTION 6.6

Rules of Construction

23

SECTION 6.7

Counterparts

23

SECTION 6.8

Further Assurances

23

SECTION 6.9

Remedies

23

SECTION 6.10

Governing Law; Jurisdiction; Waiver of Jury Trial

24

SECTION 6.11

Adjustments

24

 

i

--------------------------------------------------------------------------------

 

 

 

GOVERNANCE AGREEMENT

 

THIS GOVERNANCE AGREEMENT, dated as of May 4, 2017, is entered into by and
between Ormat Technologies, Inc., a Delaware corporation (the “Company”), and
ORIX Corporation, a Japanese corporation (the “Investor”).

 

RECITALS:

 

WHEREAS, simultaneously with the execution hereof, the Investor, FIMI ENRG,
Limited Partnership, an Israeli limited partnership, and FIMI ENRG, L.P., a
Delaware limited partnership (collectively, “FIMI”), Bronicki Investments Ltd.,
an Israeli company (“Bronicki”), Mr. Isaac Angel (the “CEO”) and Mr. Doron
Blachar (the “CFO”, and, collectively with FIMI, Bronicki and the CEO the
“Sellers”), are entering into that certain Stock Purchase Agreement, dated as of
the date hereof (the “Purchase Agreement”), pursuant to which, subject to the
terms and conditions thereof, the Investor will purchase 10,988,577 shares of
common stock, par value $0.001 per share (the “Common Stock”), held by the
Sellers, representing at least 21.1% of all the outstanding shares of Common
Stock;

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”), each of the current directors of the Company
set forth on Schedule 1 (collectively, the “Resigning Directors”) has delivered
(or will deliver) to the Company his resignation as a director of the Company,
subject to and effective upon the Closing;

 

WHEREAS, in connection with the transactions contemplated by this Agreement,
simultaneously with the execution hereof the Investor and the Company are
entering into a Registration Rights Agreement and a Commercial Agreement
(together, the “Additional Agreements”); and

 

WHEREAS, prior to the execution of this Agreement and the Purchase Agreement,
the Board of Directors of the Company (the “Board of Directors”), at the
Investor’s request, and for good and valuable consideration as provided herein
and in the Additional Agreements, duly adopted resolutions substantially in the
form attached hereto as Exhibit A; and in connection with the consummation of
the transactions contemplated by the Purchase Agreement, the Investor has
requested, among other things, that the Company (i) appoint each Investor
Designee as a Director to fill the vacancy created by the resignation of the
Resigning Director set forth opposite such Investor Designee’s name on Schedule
1, and nominate or re-nominate the Investor Designees (or Investor Directors)
designated in accordance with the terms of this Agreement, as Directors, and
(ii) agree to certain other matters in connection with the operation of the
Board of Directors as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

Article I
DEFINITIONS

 

Section 1.1     Definitions. The following terms shall have the meanings
ascribed to them below:

 

“13D Group” means any group of Persons (other than a group comprised solely of
ORIX Parties) who, with respect to the acquiring, holding, voting or disposing
of Common Stock would, assuming ownership of the requisite percentage thereof,
be required under Section 13(d) of the Exchange Act to file a statement on
Schedule 13D with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act.

 

“Additional Agreements” has the meaning set forth in the recitals to this
Agreement.

 

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
Notwithstanding anything to the contrary set forth in this Agreement, the
Company and its Affiliates (other than the ORIX Parties) shall not be deemed to
be Affiliates of the ORIX Parties.

 

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments hereto.

 

“Beneficially Own” with respect to any securities, means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act without limitation by the 60-day provision in paragraph (d)(1)(i)
thereof). The terms “Beneficial Ownership” and “Beneficial Owner” have
correlative meanings.

 

“Board” or “Board of Directors” has the meaning set forth in the recitals to
this Agreement.

 

“Bronicki” has the meaning set forth in the recitals to this Agreement.

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City, New York or Tokyo, Japan are open for the general
transaction of business.

 

“Cap” means, with respect to any class or series of Voting Securities, as of any
date of determination, 30.0% of the aggregate amount of then-outstanding Voting
Securities of such class or series.

 

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of Ormat Technologies, Inc., dated as of June 29, 2004, filed with
the Secretary of State of the State of Delaware, as amended, supplemented or
otherwise modified in accordance with its terms and applicable Law.

 

“Change of Control” means the existence or occurrence of any of the following:
(a) the sale, conveyance or disposition of all or substantially all of the
assets of the Company; (b) the consolidation, merger or other business
combination of the Company with or into any other entity, immediately following
which the stockholders of the Company immediately prior to the effectiveness of
such consolidation, merger or other business combination fail to own, directly
or indirectly, a majority of the Voting Power; (c) a transaction or series of
transactions in which any person or “group” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) acquires a majority of the Voting Power
(other than (i) a reincorporation or similar corporate transaction in which the
Company’s stockholders own, immediately thereafter, interests in the new parent
company in essentially the same percentage as they owned in the Company
immediately prior to such transaction, or (ii) a transaction described in clause
(b) (such as a triangular merger) in which the stockholders of the Company
immediately prior to such transaction continue to own, directly or indirectly, a
majority of the Voting Power) or (d) the replacement of a majority of the Board
of Directors with individuals who were not nominated or elected by a majority of
the Directors at the time of such replacement.

 

2

--------------------------------------------------------------------------------

 

 

“Closing” has the meaning set forth in the recitals of this Agreement.

 

“Closing Date” means the date on which the Closing occurs.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Common Stock” has the meaning set forth in the recitals of this Agreement.

 

“Competing Takeover Proposal” has the meaning set forth in Section 3.1(b).

 

“Contract” means any legally binding contract, agreement, deed, mortgage,
license, instrument, note, commitment, undertaking, indenture or arrangement
(including any and all amendments and modifications thereto), whether written or
oral.

 

“Designee” means individually, each Investor Designee or the Independent
Designee, and collectively, the Investor Designees and the Independent Designee.

 

“Director” means a member of the Board of Directors.

 

“Election Meeting” has the meaning set forth in Section 2.1(d).

 

“Equity Securities” of any Person (other than an individual) means, as
applicable (i) any and all of its shares of capital stock, membership interests,
partnership (general or limited) interests or other equity interests or share
capital, (ii) any warrants, Contracts or other rights or options directly or
indirectly to subscribe for or to purchase any capital stock, membership
interests, partnership (general or limited) interests or other equity interests
or share capital of such Person, (iii) any and all securities or instruments,
directly or indirectly, exchangeable for or convertible or exercisable into, any
of the foregoing or with any profit participation features with respect to such
Person, or (iv) any share appreciation rights, phantom share rights or other
similar rights with respect to such Person or its business.

 

“Excess Voting Securities” has the meaning set forth in Section 2.4(b)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“FIMI” has the meaning set forth in the recitals to this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles for financial reporting in
the United States consistently applied through the periods involved.

 

“Going Private Transaction” means any transaction (or series of related
transactions) that, if consummated, would cause the Voting Securities listed for
trading on a securities exchange(s) immediately prior to the consummation of
such transaction (or series of related transactions), or the shares received as
consideration in such transaction (or series of related transactions), to no
longer be listed for trading on any securities exchange immediately following
the consummation of such transaction (or series of related transactions).

 

“Governmental Entity” means any supra-national (including the European Union),
national, federal, state, provincial, municipal, local or foreign government or
political subdivision thereof, governmental authority, taxing, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, arbitrator, court or tribunal, including
self-regulated organizations or other non-governmental regulatory or
quasi-governmental authority and including any national securities exchange or
interdealer quotation system.

 

“Independent Designee” means the Proposed Independent Designee jointly agreed
upon by the Investor and the Company and named on Schedule 2 or any Replacement
thereof, subject to the terms of Section 2.1.

 

“Independent Director” means an Independent Designee elected or appointed
pursuant to the provisions of Section 2.1.

 

“Initial Shares” means the shares of Common Stock purchased by the Investor on
the Closing Date pursuant to the Purchase Agreement.

 

“Investor” has the meaning set forth in the preamble of this Agreement.

 

“Investor Designees” means the Persons designated for nomination by the Investor
and named on Schedule 1 or any Replacement thereof, subject to the terms of
Section 2.1.

 

“Investor Director” means an Investor Designee elected or appointed pursuant to
the provisions of Section 2.1.

 

“Investor Percentage Interest” means, as of any date of determination, the
quotient (represented as a percentage) obtained by dividing (i) the Voting Power
of the ORIX Parties by (ii) the Voting Power of all then-outstanding Voting
Securities.

 

“Investor Takeover Proposal” has the meaning set forth in Section 3.1(b).

 

“Investor Transaction Documents” has the meaning set forth in Section 3.1(b).

 

“Investor Transaction Party” has the meaning set forth in Section 3.1(b).

 

“Law” means any statute, law (including common law), ordinance, rule,
regulation, code, constitution, treaty, judgment, decree, ruling, order,
stipulation, determination, award or other requirement, in each case, of any
Governmental Entity (and including the applicable rules of any national
securities exchange or interdealer quotation system).

 

4

--------------------------------------------------------------------------------

 

 

“Material Events” means (a) any declaration, setting aside or payment of any
dividend on, or making of any other distribution (whether in cash, stock or
property) with respect to, any Equity Securities of the Company, except for
regular quarterly cash dividends on the Company’s Common Stock consistent with
the Company’s past practices, provided that with respect to shares of Common
Stock, in no event shall such quarterly cash dividends per share for any fiscal
year aggregate more than 20% of the Company’s earnings per share with respect to
shares of Common Stock for such fiscal year, (b) any split, combination or
reclassification of any Equity Securities of the Company or any issuance or the
authorization of any issuance of any Equity Securities of the Company (other
than the issuance of Equity Securities of the Company pursuant to employee
benefit plans disclosed in the Company’s SEC Filings), (c) consolidation,
amalgamation, merger or binding share exchange of the Company with or into
another Person, (d) any other transaction to effectuate a merger or other
business combination that, in whole or in part, requires the approval of the
Company’s stockholders, or (e) the entering into of any Contract by the Company
or any of its Subsidiaries to do any of the foregoing.

 

“NDA” means that certain non-disclosure agreement, dated February 28, 2017, by
and between the Company and ORIX Corporation.

 

“Non-Investor Director” means a member of the Board of Directors who is not an
Investor Director.

 

“ORIX Parties” means (i) the Investor and (ii) any Affiliate of the Investor,
until such time as such Person is no longer an Affiliate of the Investor.

 

“Permitted Acquisition” has the meaning set forth in Section 3.1.

 

“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, or any other entity (including any Governmental Entity).

 

“Proposed Independent Designee” has the meaning set forth in Section 2.1(b)(ii).

 

“Purchase Agreement” has the meaning set forth in the recitals of this
Agreement.

 

“Representatives” means, with respect to a party, its and its Affiliates’
respective directors, officers, employees and agents.

 

“Replacement” has the meaning set forth in Section 2.1(f).

 

“Replacement Right” has the meaning set forth in Section 2.1(f).

 

“Resigning Directors” has the meaning set forth in the recitals of this
Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Sellers” has the meaning set forth in the recitals of this Agreement.

 

“Special Committee“ has the meaning set forth in Section 3.1(b).

 

“Standstill Period” means the period commencing at the Closing and ending on the
later of (i) the third (3rd) anniversary of the Closing Date and (ii) the date
on which the Investor is no longer entitled to designate any Investor Designees
in accordance with Section 2.1.

 

“Subject Issuance” means an issuance by the Company of additional Voting
Securities or any securities of the Company convertible into, or exchangeable or
exercisable for, such Voting Securities, and options, warrants or other rights
to acquire such Voting Securities or similar securities, other than issuances
(i) in connection with any stock split, subdivision, stock dividend or pro rata
recapitalization by the Company, (ii) of options to purchase Voting Securities,
and Voting Securities, in each case issued to employees, officers or directors
pursuant to any stock option, employee stock purchase or similar equity-based
plans approved by the Board of Directors, or (iii) of any Voting Securities in
connection with the acquisition of another Person or business by the Company,
other than an acquisition by the Company or its Subsidiaries of or from an
Affiliate of the Company; provided that such acquisition has been approved by
the Board of Directors, and such Voting Securities are being issued as
consideration for the transaction and not in connection with third-party
financing obtained for such transaction or otherwise.

 

“Subject Securities” means the Voting Securities (or other securities of the
Company) that are the subject of a particular Subject Issuance.

 

“Subsidiary” means, with respect to a Person, a Person that is directly or
indirectly controlled by such first Person. For purposes of the immediately
preceding sentence, the term “control”, as used with respect to any Person,
means the power, directly or indirectly, either to (a) vote 50% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (b) direct or cause the direction of the management and policies of
such Person, whether by Contract or otherwise.

 

“Superior Proposal” has the meaning set forth in Section 3.1(b).

 

“Takeover Proposal” has the meaning set forth in Section 3.1(b).

 

“Takeover Proposals” has the meaning set forth in Section 3.1(b).

 

“Voting Power” means at any time the ordinary voting power of all the
outstanding Voting Securities in respect of the election of Directors at such
time.

 

“Voting Securities” means the shares of Common Stock and any other securities of
the Company entitled to vote generally for the election of Directors.

 

6

--------------------------------------------------------------------------------

 

 

Article II
GOVERNANCE

 

Section 2.1     Board of Directors.

 

(a)     On the Closing Date immediately subsequent to the effective time of the
resignation as Director of each of the Resigning Directors, the Company shall
cause the Board of Directors to (i) appoint each Investor Designee as a Director
to fill the vacancy created by the resignation as Director of the Resigning
Director set forth opposite such Investor Designee’s name on Schedule 1, and
(ii) increase the size of the Board to nine (9) Directors and appoint the
Independent Designee as a Director.

 

(b)     From and after the Closing Date:

 

(i)     Subject to Section 2.1(b)(iii), the Investor shall have the right to
designate for nomination by the Board as the Investor Directors (upon the
recommendation of the Nominating and Corporate Governance Committee) three (3)
Investor Designees (it being understood that such right shall include the right
to designate for nomination any incumbent Investor Director or a
Replacement).    

 

(ii)     Subject to Section 2.1(b)(iii), the Investor shall identify and propose
to the Company one or more individuals to be the Independent Designee (the
“Proposed Independent Designee(s)”). The Investor and the Company shall jointly
agree on one (1) Proposed Independent Designee to be the Independent Designee
for nomination by the Board (upon the recommendation of the Nominating and
Corporate Governance Committee) as the Independent Director (it being understood
that such right shall include the right to jointly designate for nomination any
incumbent Independent Director or a Replacement). The Independent Designee (and
the Proposed Independent Designee(s)), as of the time of designation thereof and
during the term of his or her service as an Independent Director, (x) shall be
“independent” in accordance with the applicable New York Stock Exchange listing
standards and the SEC rules regarding audit committee independence, and (y)
shall not be, and during the three (3) year period prior to his or her
designation shall not have been, an employee of, or any other person having a
continuous material relationship with, the Investor or any other ORIX Party.

 

(iii)     The right of the Investor to designate for nomination the Investor
Designees as set forth in Section 2.1(b)(i) and to jointly (with the Company)
designate for nomination the Independent Designee as set forth in Section
2.1(b)(ii) shall be subject to the following: (x) from and after the time when
the Voting Power of the ORIX Parties is less than eighteen percent (18%) (“First
Stepdown Threshold”) but greater than or equal to thirteen percent (13%), (1)
the Investor shall only be entitled to designate two (2) Investor Designees and
(jointly with the Company, in accordance with Section 2.1(b)(ii)) the
Independent Designee, and (2) to the extent that on the date on which the
Investor no longer holds Voting Power in excess of the First Stepdown Threshold
there are three (3) Investor Directors on the Board, the Investor shall use its
reasonable best efforts to cause one (1) Investor Director, selected by the
Investor in its sole discretion, to tender his or her resignation to the Board
(such that as of such resignation there will be only two (2) Investor Directors
on the Board), as promptly as practicable following such date (unless a majority
of the Non-Investor Directors agree in writing that such Investor Director shall
not be so required to resign);Section 2.1(b)(iii)Section 2.1(h)1 (y) from and
after the time when the Voting Power of the ORIX Parties is less than thirteen
percent (13%) (“Second Stepdown Threshold”) but greater than or equal to five
percent (5%), (1) the Investor shall only be entitled to designate one (1)
Investor Designee and shall no longer be entitled to designate, in accordance
with Section 2.1(b)(ii), the Proposed Independent Designee or the Independent
Designee and (2) to the extent that on the date on which the Investor no longer
holds Voting Power in excess of the Second Stepdown Threshold there is more than
one (1) Investor Director on the Board, the Investor shall use its reasonable
best efforts to cause one (1) or two (2) Investor Director(s), as applicable,
selected by the Investor in its sole discretion, to tender his, her or their
resignation to the Board (such that as of such resignation(s) there will be only
one (1) Investor Director on the Board), as promptly as practicable following
such date (unless a majority of the Non-Investor Directors on the Board of
Directors agree in writing that such Investor Director(s) shall not be so
required to resign), and (z) from and after the time when the Voting Power of
the ORIX Parties is less than five percent (5%) (“Third Stepdown Threshold”),
(1) the Investor shall not be entitled to designate any Investor Designees and
(2) to the extent that on the date on which the Investor no longer holds Voting
Power in excess of the Third Stepdown Threshold there are any Investor Directors
on the Board, the Investor shall use its reasonable best efforts to cause any
remaining Investor Directors to tender his, her or their resignation(s) to the
Board (such that as of such resignation(s) there will no longer be any Investor
Directors on the Board), as promptly as practicable following such date (unless
a majority of the Non-Investor Directors agree in writing that such Investor
Director(s) shall not be so required to resign).

 

7

--------------------------------------------------------------------------------

 

 

(c)     At no time from and after the date hereof shall the number of Directors
on the Board of Directors be more than nine (9) unless otherwise approved by the
Board of Directors; provided that, for so long as the Investor has the right to
designate at least one Investor Designee pursuant to this Section 2.1, such
approval will require the consent of a majority of the Investor Directors (but
in any event at least one (1) Investor Director).

 

(d)     Subject to Section 2.1(h), the Company and the Board of Directors,
including the Nominating and Corporate Governance Committee thereof, shall cause
each Investor Designee and the Independent Designee designated in accordance
with Section 2.1(b) to be included in management’s slate of nominees for
election as a Director at each annual or special meeting of stockholders of the
Company at which Directors are to be elected (each such annual or special
meeting, an “Election Meeting”).

 

(e)     The Company agrees to use reasonable best efforts to, and to use
reasonable best efforts to cause the Board of Directors and the Nominating and
Corporate Governance Committee thereof to, cause the election of each Investor
Designee and the Independent Designee to the Board of Directors at each Election
Meeting (including recommending that the Company’s stockholders vote in favor of
the election of each Investor Designee and the Independent Designee). For the
avoidance of doubt, for the purposes of this Section 2.1(e), “reasonable best
efforts” shall require the Company to support each Independent Designee for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees.

 

--------------------------------------------------------------------------------

1 Note to Draft: Prior to joining the Board, each Investor Director and the
Independent Director will be required to execute and provide to the Company and
the Investor a letter agreeing to irrevocably resign from the Board upon the
earlier of (x) a request from the Investor in accordance with Section 2.1
(b)(iii) or a request from the Investor or the Company in accordance with
Section 2.1 (h), as applicable, and (y) in the case of an Investor Director, the
termination of this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

(f)     If any (i) Designee (x) is unable to serve as a Director on the Closing
Date or, if subsequent to the Closing Date, to stand for election as a Director
or serve as a Director, for any reason, or (y) fails to be elected at an
Election Meeting solely as a result of such Designee failing to receive the
necessary vote or (ii) Investor Director or the Independent Director is removed
(with or without cause) or otherwise ceases to be a Director for any reason
(including death, resignation, retirement or disability), the Investor (in the
case of any Investor Designee or Investor Director, as applicable) or the
Investor and the Company in accordance with Section 2.1(b)(ii) (in the case of
the Independent Designee or the Independent Director, as applicable) shall have
the right to submit the name of a replacement for each such Designee or to fill
the vacancy created by the removal, death, resignation, retirement or disability
of any Investor Director or the Independent Director, as applicable, on the
terms and subject to the conditions of this Section 2.1 (each a “Replacement”)
to the Company for its approval (such determination to be made by the Company
acting in good faith and consistent with this Agreement and the Company’s
nominating and governance practices (consistently applied) in effect at such
time) and who shall, if so approved, serve as a Director upon the Closing Date
or, if subsequent to the Closing Date, stand for election as a Director or fill
such vacancy as Director in accordance with the terms of this Section 2.1 (such
right, the “Replacement Rights”). For each proposed Replacement that is not
approved by the Company, the Investor (in the case of any Investor Designee or
Investor Director, as applicable) or the Investor and the Company in accordance
with Section 2.1(b)(ii) (in the case of the Independent Designee or the
Independent Director), as applicable, may exercise its or their Replacement
Right until the Company approves (in accordance with this Section 2.1(f)) a
Replacement to serve as a Director upon the Closing Date or, if subsequent to
the Closing Date, to stand for election as a Director or fill such vacancy as a
Director, whereupon such person shall be appointed as the Replacement and such
Replacement shall be treated as a Designee or as a Director, as the case may be,
for all purposes. The Investor, with respect to an Investor Director, or each of
the Investor and the Company, with respect to the Independent Director, shall
exercise its Replacement Rights as promptly as practicable following the
occurrence of any vacancy (and in any event within three (3) Business Days
following the occurrence of such vacancy). At any time there is a vacancy of an
Investor Director or the Independent Director, the Company shall (1) fill such
vacancy as promptly as reasonably practicable and (2) not take any action with
respect to a Material Event (unless approved prior to such vacancy) without the
consent of the remaining Investor Directors, unless, in the case of this clause
(2), failure to take any such action would be reasonably expected to constitute
a breach of Director fiduciary duties under applicable Law or the Investor is in
breach of its obligations set forth in the immediately preceding sentence or the
Nominating and Corporate Governance Committee of the Board has not received on a
timely basis all the information it has reasonably requested with respect to the
applicable Replacement in connection with its consideration as a Director of
such Replacement. The Nominating and Corporate Governance Committee of the Board
shall render its recommendation with respect to any proposed Replacement as
promptly as practicable (and in no event later than five (5) Business Days after
such Replacement was proposed to the Nominating and Corporate Governance
Committee) (provided that the Nominating and Corporate Governance Committee of
the Board has received all the information it has reasonably requested with
respect to such Replacement in connection with its consideration as a Director
of such Replacement), and the Board of Directors shall vote on the appointment
or nomination, as applicable, of each such Replacement as promptly as
practicable (and in no event later than three (3) Business Days after the
Nominating and Corporate Governance Committee recommendation of such
Replacement). In evaluating any such proposed Replacement, the Nominating and
Corporate Governance Committee and the Board of Directors shall apply the same
standards and criteria as they would apply when evaluating any other potential
Director nominees. A Designee shall, at the time of nomination, and a Director,
at all times thereafter until such individual’s service on the Board of
Directors ceases, meet any applicable requirements or qualifications under
applicable Law or applicable stock exchange rules. The Company acknowledges
that, as of the date of this Agreement, to the Company’s knowledge, each of
Messrs. Yuichi Nishigori, Stan Koyanagi and Todd Freeland is “independent” in
accordance with the applicable New York Stock Exchange listing standards.

 

9

--------------------------------------------------------------------------------

 

 

(g)     Notwithstanding anything to the contrary in this Agreement, neither the
Nominating and Corporate Governance Committee, the Company nor the Board of
Directors shall be under any obligation to appoint upon the Closing Date or
nominate and recommend a Designee if, as reasonably determined in good faith by
a majority of the Non-Investor Directors, such Designee as a Director would not
qualify as “independent” within the meaning of the applicable New York Stock
Exchange listing standards and, solely in the case of the Independent Director,
the SEC rules regarding audit committee independence, as applicable, or
otherwise violate applicable Law, and in each such case the Investor shall have
the Right to exercise its Replacement Rights in accordance with Section 2.1(f).

 

(h)     The Investor shall have the sole right (in its sole discretion) to
request that any or all Investor Directors tender his, her or their resignations
as a Director, for any reason (with or without cause) and at any time, and each
of the Investor and the Company shall have the right to request that the
Independent Director tender his or her resignation as a Director, with or
without cause at any time (without limiting, in each case, Section 2.1(b)).

 

Section 2.2     Expenses and Fees; Indemnification. The Company agrees to
reimburse each Investor Director and the Independent Director for his or her
reasonable expenses, including travel and lodging expenses, consistent with the
Company’s policy for such reimbursement in effect from time to time, incurred in
connection with attending meetings of the Board of Directors or any committee
thereof. The Company shall (i) indemnify, or provide for the indemnification of,
the Investor Directors and the Independent Director, (ii) provide for the
advancement of fees and expenses to the Investor Directors and the Independent
Director, and (iii) provide for director’s and officer’s insurance coverage for
the Investor Directors and the Independent Director, in each case, on the same
terms, to the same extent and in the same amounts as the Company provides
indemnification, advancement of fees and expenses, and director’s and officer’s
insurance to other non-executive Directors.

 

Section 2.3     Committees.

 

(a)     The Company agrees that, after the Closing Date, each committee of the
Board of Directors shall consist of three (3) Directors. The Company further
agrees that the following shall apply with respect to committees of the Board of
Directors: (i) the Nominating and Corporate Governance Committee shall consist
of two (2) Directors to be designated by the Non-Investor Directors and one (1)
Investor Director to be designated by the Investor Directors; provided that each
of such Directors shall be “independent” within the meaning of the applicable
New York Stock Exchange listing standards, (ii) the Compensation Committee shall
consist of two (2) Directors to be designated by the Non-Investor Directors and
one (1) Investor Director to be designated by the Investor Directors; provided
that each of such Directors shall be “independent” within the meaning of the
applicable New York Stock Exchange listing standards and satisfy the applicable
independence requirements under Section 162(m) of the Internal Revenue Code and
Section 16 of the Exchange Act; (iii) the Audit Committee shall consist of two
(2) Directors to be designated by the Board of Directors and the Independent
Director; provided that each of such Directors shall satisfy the requirements of
Rule 10A-3 under the Exchange Act; and (iv) any other committee of the Board of
Directors shall consist of two (2) Directors to be designated by the
Non-Investor Directors and one (1) Investor Director, subject to any applicable
Law and the applicable New York Stock Exchange listing standards. In the event
the inability of an Investor Director to serve on the Board of Directors for any
reason results in a vacancy on any such committee of the Board of Directors, the
Investor shall have the right to require that the Replacement appointed pursuant
to Section 2.1(f) or another Investor Director be immediately appointed to fill
the vacancy left by such Investor Director, subject to the provisions of this
Section 2.3. In the event an Investor Director is removed by the Board of
Directors from any committee on which such Investor Director serves, the
Investor shall have the right to require that another Investor Director
(designated by the Investor) immediately fill the committee vacancy as a result
of such removal, subject to the provisions of this Section 2.3.

 

10

--------------------------------------------------------------------------------

 

 

(b)     The Investor shall use its reasonable best efforts to promptly cause any
Investor Director to resign from any committee of the Board if, as determined in
good faith by a majority of the Directors, service by such Investor Director on
such committee would reasonably be expected to violate applicable Law or
applicable stock exchange rules.

 

Section 2.4     Voting Agreement.

 

(a)     Except as expressly provided in Section 2.4(b), in any matter submitted
to a vote of stockholders of the Company, the Investor (or any other ORIX Party)
may vote any or all of its Voting Securities in its sole discretion, subject to
applicable Law.

 

(b)     Notwithstanding Section 2.4(a):

 

(i)     During the Standstill Period, the Investor agrees (x) to cause all
Voting Securities Beneficially Owned by the ORIX Parties to be present at any
stockholders’ meeting of the Company either in person or by proxy, and (y) that
at any time any action is to be taken by the stockholders of the Company (at a
stockholders meeting or by written consent in lieu thereof), the Investor shall
vote, or cause to be voted, all Excess Voting Securities (if any) in proportion
to votes cast by all the stockholders of the Company (other than the ORIX
Parties). For the purposes of this Agreement, “Excess Voting Securities” means,
as of any date of determination, an amount of Voting Securities with Voting
Power equal to (x) the then-applicable Investor Percentage Interest, minus (y)
twenty five percent (25%); provided that if the Investor Percentage Interest is
less than 25%, the Excess Voting Securities shall equal zero (0); and   

 

11

--------------------------------------------------------------------------------

 

 

(ii)     From and after the Closing, until the expiration or termination of the
Standstill Period, and so long as the Company is in compliance with Section 2.1
and Section 2.3(a), the Investor agrees to (i) vote, or cause to be voted, all
Voting Securities Beneficially Owned by the ORIX Parties in favor of all
Director nominees nominated by the Nominating and Corporate Governance Committee
of the Board of Directors (including the Investor Designees and the Independent
Designee) and (ii) not to take, alone or in concert with other Persons, any
action to remove or oppose any Director or Director nominees nominated by the
Nominating and Corporate Governance Committee of the Board of Directors
(including the Investor Designees and the Independent Designee).

 

Article III
STANDSTILL, ACQUISITIONS OF SECURITIES AND OTHER MATTERS

 

Section 3.1     Standstill.

 

(a)     During the Standstill Period, except as provided in Section 3.1(b),
Section 3.1(c) or Section 3.1(d), the Investor will not, and will cause each of
the other ORIX Parties not to, directly or indirectly:

 

(i)     Beneficially Own, whether individually or as part of a 13D Group, any
class or series of Voting Securities in excess of the Cap, except as otherwise
permitted by this Agreement;

 

(ii)     engage in any “solicitation” of “proxies” (as such terms are defined
under Regulation 14A under Exchange Act) or consents relating to the election of
directors with respect to the Company, become a “participant” (as such term is
defined under Regulation 14A under the Exchange Act) in any solicitation seeking
to elect directors not nominated by the Board of Directors, or agree or announce
an intention to vote with any Person undertaking a “solicitation”, or seek to
advise or influence any Person or 13D Group with respect to the voting of any
Voting Securities, in each case, with respect thereto, other than the Investor
Designees and the Investor Directors;

 

(iii)     grant a proxy or other voting power over its Voting Securities to any
Person other than another ORIX Party or the Company or its designees;

 

(iv)     deposit any of its Voting Securities into a voting trust, or subject
any of its Voting Securities to any agreement with respect to the voting of such
Voting Securities, except in accordance with and subject to this Agreement;

 

(v)     propose any matter for submission to a vote of stockholders of the
Company in accordance with Rule 14a-8 promulgated under the Exchange Act or call
or seek to call a meeting of the stockholders of the Company, including by
written consent;

 

12

--------------------------------------------------------------------------------

 

 

(vi)     tender its Voting Securities in any tender offer or exchange offer, or
vote in favor of or otherwise support any transaction that would result in a
Change of Control of the Company, in each case, if such tender or exchange offer
or transaction is opposed by the Board of Directors;

 

(vii)     make any public request or public proposal to change the Board of
Directors or management of the Company, including any public requests or public
proposals to change the number or term of directors or to fill any vacancies on
the Board of Directors, except as provided in Section 2.1(f);

 

(viii)     make any public request or public proposal that the Company effect
any material change to its dividend policy determined by the Board of Directors
from time to time;

 

(ix)     make any public request or public proposal seeking to have the Company
waive or make amendments to its Certificate of Incorporation or by-laws, in each
case, in a manner that would impede or facilitate a Change of Control of the
Company;

 

(x)      make any public request or proposal causing a class or series of
securities of the Company to be delisted from any securities exchange or to
become eligible for termination of registration under the Exchange Act, other
than an Investor Takeover Proposal;

 

(xi)     make any public disclosure regarding any intention, plan or proposal
with respect to the Company or the Board of Directors that is inconsistent with
the provisions of this Agreement;

 

(xii)     challenge the validity or enforceability (but not any interpretation)
of the provisions of this Section 3.1(a); or

 

(xiii)     enter into discussions, negotiations, arrangements or agreements with
any Person with respect to any of the actions prohibited by this Section 3.1, or
advise or encourage any Person to take any action with respect to any of the
actions prohibited by this Section 3.1;

 

provided, however, that nothing contained in this Section 3.1 shall limit,
restrict or prohibit (i) the acquisition of the Initial Shares, (ii) any
non-public discussions with or non-public communications or proposals to
management of the Company or the Board of Directors by the Investor, its
controlled Affiliates or Representatives relating to any of the foregoing, or
(iii) subject to applicable Law, any Director (including any Investor Director)
from taking any action (to the extent not inconsistent with his or her fiduciary
duties as a member of the Board of Directors (or any committees thereof)) in his
or her capacity as such.

 

13

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary in Section 3.1(a) or any other
section of this Agreement (and subject to the immediately following sentence of
this Section 3.1(b)), the Investor shall not be limited, restricted or
prohibited from submitting, at any time, any non-public offer or proposal solely
to the Board of Directors with respect to a transaction, action or matter
constituting a Change of Control (including any Going Private Transaction) (any
such offer or proposal regarding a transaction, action or matter constituting a
Change of Control (including a Going Private Transaction), a “Takeover
Proposal”). In the event the Investor, another ORIX Party or any other Person
acting on behalf of or at the direction of the Investor or another ORIX Party,
or in concert with the Investor or another ORIX Party (an “Investor Transaction
Party”), submits any Takeover Proposal (an “Investor Takeover Proposal”) to the
Board of Directors, the Investor acknowledges and agrees that (i) the Board of
Directors shall establish a committee of Non-Investor Directors (which shall
consist of at least three (3) Non-Investor Directors, and, in the event of a
Competing Takeover Proposal, shall also not include any director affiliated with
the Person or Persons making such Competing Takeover Proposal (if any)) (a
“Special Committee”) to (x) consider such Investor Takeover Proposal and any
other Takeover Proposal that reasonably constitutes a competing or alternative
Takeover Proposal to the Investor Takeover Proposal (a “Competing Takeover
Proposal” and together with any Investor Takeover Proposal, as applicable,
“Takeover Proposals”), (y) make any recommendation to the Board of Directors
regarding such Takeover Proposal(s), including any recommendation of the Board
of Directors to the Company’s stockholders regarding such Takeover Proposal(s),
and (z) otherwise take any and all actions on behalf of the Board of Directors
consistent with applicable Law regarding such Takeover Proposal(s) and (ii) any
transaction (or series of transactions) contemplated by any such Takeover
Proposal(s) must be subject to the approval of a majority of the outstanding
Voting Securities other than, (x) in the case of any Investor Takeover Proposal,
Voting Securities Beneficially Owned by the ORIX Parties or (y) in the case of
any Competing Takeover Proposal, the Voting Securities Beneficially Owned by the
Person or Persons making such Competing Takeover Proposal or any of their
respective Affiliates. In the event that, following the entry by the Company and
one or more Investor Transaction Parties into one or more definitive documents
providing for an Investor Takeover Proposal (collectively “Investor Transaction
Documents”), the Special Committee determines in good faith (after consultation
with its financial advisors and outside legal counsel) that any Competing
Takeover Proposal is more favorable to the Company’s stockholders from a
financial point of view than the Investor Takeover Proposal (taking into account
(1) all financial considerations, including relevant legal, financial,
regulatory and other aspects of such third-party offer deemed in good faith to
be relevant by the Special Committee, (2) the identity of the Person(s) making
such Competing Takeover Proposal, and (3) the conditions and prospects for
completion of the transactions contemplated by such Competing Takeover Proposal)
(any such Competing Takeover Proposal, a “Superior Proposal”), the Special
Committee shall have the right to (I) change its recommendation in favor of such
Superior Proposal and (II) terminate any and all Investor Transaction Documents,
upon the terms and subject to the conditions of the Investor Transaction
Documents, in order to accept and enter into an agreement with respect to such
Superior Proposal; provided that the Investor Transaction Documents shall
provide that the Investor or the relevant other Investor Transaction Parties
shall have the right, at any time and from time to time, to propose any
amendments or modifications to the Investor Transaction Documents such that the
Competing Takeover Proposal no longer constitutes a Superior Proposal.

 

(c)     In the event of any material breach by the Company or the Board of
Directors of Section 2.1, each of the restrictions set forth in Section 3.1(a)
or Section 3.1(b) Section 3.1(a)shall terminate within ten (10) days after
written notice thereof by the Investor to the Company if such breach has not
been cured.

 

14

--------------------------------------------------------------------------------

 

 

(d)     Without limiting anything contained in Section 3.1(b), the restrictions
set forth in Section 3.1(a) shall be suspended during the following periods;
provided that during any such suspension (x) the Investor will not, and will
cause each of the other ORIX Parties not to, directly or indirectly, acquire
Beneficial Ownership of any additional Voting Securities and (y) the provisions
of Section 2.4(b) shall continue to apply:

 

(i)     after the Company enters into a definitive agreement providing for a
transaction that, if consummated, would result in a Change of Control and prior
to its termination; or

 

(ii)     during the pendency of a third person tender offer or exchange offer
for at least 50.1% of any class or series of the outstanding Voting Securities
(that does not involve any breach of Section 3.1(a)), which tender offer or
exchange offer, if consummated, would result in a Change of Control, that (1)
the Board of Directors recommends that the stockholders of the Company tender
their shares in response to such offer or does not recommend against such tender
offer or exchange offer within ten (10) Business Days after the commencement
thereof or such longer period as shall then be permitted under U.S. federal
securities laws or (2) the Board of Directors later publicly recommends that the
stockholders of the Company tender their shares in response to such offer and
prior to the abandonment of such offer.

 

(e)     Without limiting Section 6.1, any amendment, waiver or other
modifications to the provisions of this Section 3.1 shall require the approval
of a majority of the Non-Investor Directors on the Board of Directors or a
special committee thereof comprised of Non-Investor Directors.

 

Section 3.2     Investor Preemptive Rights. Notwithstanding anything in this
Agreement to the contrary:

 

(a)     From and after the Closing, at any time that the Company effects a
Subject Issuance, the Investor shall have the right to purchase from the Company
for cash additional Subject Securities (in each instance, an “Additional Subject
Securities Purchase”), such that following such respective Subject Issuance and
such Additional Subject Securities Purchase, the Investor Percentage Interest
will be the same as the Investor Percentage Interest immediately prior to such
Subject Issuance.

 

(b)     Prior to any Subject Issuance, the Company shall provide the Investor
with written notice of such Subject Issuance not less than ten (10) Business
Days prior to the date thereof (such period between such notice and the date of
the Subject Issuance or the expected date of entry into such contract, if
applicable, the “Notice Period”), including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed in respect of such offering or, in the case of an
offering exempt from registration, the private placing memorandum or similar
offering documents in respect of such offering, (i) describing (A) the
anticipated amount of Subject Securities, price (if reasonably known) and other
available (or reasonably determinable) material terms upon which the Company
offers to sell Subject Securities, and (B) the number of Subject Securities the
Investor is entitled to purchase pursuant to this Section 3.2, and (ii)
containing a binding offer to sell Subject Securities to the Investor subject to
the consummation of the Subject Issuance. If prior to any such Subject Issuance,
there is a material change in the terms of such Subject Issuance (other than, in
the case of a public offering, a change in the anticipated amount of Subject
Securities or the price), then prior to such Subject Issuance, the Company shall
provide the Investor with ten (10) Business Days’ prior written notice
describing such change (such period between such notice and the date of the
Subject Issuance, also a “Notice Period”).

 

15

--------------------------------------------------------------------------------

 

 

(c)     The Investor may exercise its right to effect an Additional Subject
Securities Purchase by providing written notice to the Company (i) in the event
of a Subject Issuance for cash consideration, prior to the expiration of the
Notice Period, or (ii) in the event of a Subject Issuance for non-cash
consideration, at least three (3) Business Days prior to the expiration of the
Notice Period. Such Investor’s notice must indicate the specific amount of
Subject Securities that the Investor desires to purchase and shall constitute
exercise by the Investor of its rights under this Section 3.2 and a binding
agreement of the Investor to purchase the number (or amount) of Subject
Securities specified in the Investor’s notice. If, at the expiration of the
Notice Period, the Investor shall not have delivered written notice to the
Company exercising its right to effect an Additional Subject Securities
Purchase, the Investor shall be deemed to have waived all of its rights under
this Section 3.2 solely with respect to such Subject Issuance. Except as
provided in Section 3.2(d), the Investor shall effect the Additional Subject
Securities Purchase concurrently with the Subject Issuance (the date of
consummation of such transactions being referred to as the “Preemptive Rights
Closing Date”). Subject to Section 3.2(d), if, in connection with any Subject
Issuance, the Investor gives timely notice of its intent to exercise its right
under this Section 3.2 but has not paid for and otherwise effected the
Additional Subject Securities Purchase on the Preemptive Rights Closing Date,
then the Investor shall be deemed to have waived its right to purchase such
securities under this Section 3.2 with respect to such Subject Issuance;
provided, however, that, subject to Section 3.2(d), the Company shall be
entitled to specifically enforce the Investor’s obligation to consummate the
Additional Subject Securities Purchase as set forth in the Investor’s notice.

 

(d)     If and to the extent (but only to the extent) that the approval of any
Governmental Entity is required for the Investor to effect an Additional Subject
Securities Purchase for which the Investor has given timely notice to the
Company of its election to exercise its rights under this Section 3.2 and such
approval has not been obtained on or prior to the Preemptive Rights Closing
Date, the Investor may effect the Additional Subject Securities Purchase on or
before the date that is forty (40) Business Days following the receipt of such
approval; provided, however, that the Investor is using commercially reasonable
efforts to obtain such approval as promptly as practicable, and, provided,
further, that (i) if such approval is not obtained within one hundred (100)
Business Days after the Investor has given timely notice to the Company of its
election to exercise its rights under this Section 3.2, the Investor’s notice
exercising its rights under this Section 3.2 shall be deemed withdrawn, and (ii)
if such approval is obtained within such one hundred (100) Business Day period
but the receipt of such approval is subject to terms or conditions that are
adverse to the Investor (or any ORIX Party), the Investor may withdraw such
notice to the Company within such one hundred (100) Business Day period; and if
either clause (i) or (ii) applies, neither the Investor nor any ORIX Party shall
have any further right or obligation to effect such Additional Subject
Securities Purchase.

 

16

--------------------------------------------------------------------------------

 

 

(e)     Except as provided in Section 3.2(f), if the Company effects a Subject
Issuance and the Investor exercises its right to make an Additional Subject
Securities Purchase, the Investor shall pay an amount in cash per security equal
to the cash consideration per security paid by the other purchaser or purchasers
of Subject Securities in such Subject Issuance; provided that in the case of an
underwritten public offering or a private placement offering under Rule 144A of
the Securities Act or similar transaction, the price paid by the Investor shall
not include (and shall be reduced by the amount of) any underwriting or initial
purchaser’s discount or fees (as disclosed in the final prospectus, offering
memorandum or other similar documentation).

 

(f)     If the Company effects a Subject Issuance for non-cash consideration (or
a combination of cash and non-cash consideration), and the Investor exercises
its right to make an Additional Subject Securities Purchase, the Investor shall
pay in cash, per security in the Additional Subject Securities Purchase, the
volume-weighted average price per share of Common Stock over the preceding
twenty (20) trading days (from the earlier of (i) the date of the Preemptive
Rights Closing Date and (ii) the date such Subject Issuance is publicly
announced) on the primary securities exchange on which the shares of Common
Stock are traded).

 

(g)     In the event that a proposed Subject Issuance is terminated or abandoned
by the Company without the issuance of any Subject Securities, then the
Investor’s purchase rights pursuant to this Section 3.2 shall also terminate as
to such proposed Subject Issuance, and any funds in respect thereof paid to the
Company by the Investor shall be refunded promptly and in full. The Company
shall not be obligated to consummate any proposed Subject Issuance, nor be
liable to the Investor if a proposed Subject Issuance is terminated or abandoned
prior to the consummation thereof by the Company for whatever reason, regardless
of whether it shall have delivered a notice of such proposed Subject Issuance to
the Investor or received from the Investor written notice of the Investor’s
intent to exercise its right to effect an Additional Subject Securities
Purchase.

 

(h)     Notwithstanding any other provision in this Section 3.2, to the extent
the issuance of Subject Securities in an Additional Subject Securities Purchase
on a stand-alone basis and not as part of a larger issuance in the manner
contemplated by this Section 3.2 would require, whether under the applicable
rules of any stock exchange on which the Voting Securities are listed or
otherwise, any approval by the stockholders of the Company that has not been
obtained, the Investor may purchase in such Additional Subject Securities
Purchase such number of Subject Securities as would be permitted without such
approval and shall, until such approval is obtained, have the option to purchase
additional Subject Securities from the Company in connection with any such
Additional Subject Securities Purchase up to the amount that it would otherwise
be entitled to purchase in such Additional Subject Securities Purchase under
this Section 3.2.

 

Section 3.3     Information Rights. From and after the Closing, the Company
will, and will cause members of its management, upon the Investor’s reasonable
request from time to time (but in no event more often than once during any
twelve-month period), and subject to a customary confidentiality agreement, to
meet with the Investor and its Representatives (in person or by telephone as
agreed by the parties) to provide the Investor with information regarding
developments relating to the Company’s business, operations, finances, personnel
and prospects. In addition, subject to a customary confidentiality agreement,
the Investor Directors will be allowed to share material, non-public information
obtained or learned by them in their capacities as Directors with the Investor
and its Representatives.

 

17

--------------------------------------------------------------------------------

 

 

Section 3.4     Company Cooperation; Company Deliverables.

 

(a)     The Company shall:

 

(i)     use its reasonable best efforts not to take any action that would
prevent or delay the Closing; and

 

(ii)     prior to the Closing, other than any such provision that is in the
Company’s Certificate of Incorporation in effect as of the date hereof and other
than to the extent the Board of Directors determines in good faith that such
action would reasonably be expected to be necessary to comply with its fiduciary
duties to the Company’s stockholders under applicable Law, as advised by
counsel, not take any action to adopt, approve or implement, any stockholder
rights plan (as such term is commonly understood in connection with corporate
transactions), any “moratorium,” “control share,” “fair price,” “takeover” or
“interested stockholder” provision or any other similar plan, agreement or
provision that would cause the Investor or any of its Affiliates to incur or
suffer a material economic detriment (including through disproportionate
dilution, relative to other holders of Voting Securities, of the Investor’s
equity or voting power or through a requirement to purchase or otherwise
acquire, or offer to acquire, additional equity securities of the Company in the
form of a mandatory offer requirement or similar provision), or that would
affect the Investor’s ability to continue to hold or acquire additional Voting
Securities following the Closing or that would have an adverse effect on the
membership on the Board of Directors by the Investor Designees or the
Independent Designee.

 

(b)     At the Closing:

 

(i)     the Company shall deliver or cause to be delivered to the Investor a
certificate, executed by an authorized officer of the Company, certifying that
(A) each of the representations and warranties contained in Section 4.1 shall be
true and correct in all respects, in each case as of the date hereof and as of
the Closing Date, in each case with the same effect as if then made, and (B) the
Company has complied with its obligations under Section 2.1(a); and

 

(ii)     the Investor shall deliver or cause to be delivered to the Company a
certificate, executed by an authorized officer of the Investor, certifying that
each of the representations and warranties contained in Section 4.2 shall be
true and correct in all respects, in each case as of the date hereof and as of
the Closing Date, in each case with the same effect as if then made.

 

18

--------------------------------------------------------------------------------

 

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1     Representations and Warranties of the Company. The Company
represents and warrants to the Investor, as of the date hereof and as of the
Closing Date, that:

 

(a)     the Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder;

 

(b)     the execution, delivery and performance of this Agreement by the Company
has been duly authorized by all necessary corporate action on the part of the
Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement or the transactions contemplated hereby;

 

(c)     this Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, and, assuming this
Agreement constitutes a valid and binding obligation of the Investor, is
enforceable against the Company in accordance with its terms;

 

(d)     neither the execution, delivery nor performance of this Agreement by the
Company constitutes a breach or violation of or conflicts with (with or without
notice or lapse of time or both) (i) the Certificate of Incorporation, the
Company’s by-laws or any other organizational documents of the Company, or (ii)
any Law applicable to the Company; and

 

(e)     prior to the execution of this Agreement, the Board of Directors has
duly adopted resolutions substantially in the form attached hereto as Exhibit A.

 

Section 4.2     Representations and Warranties of Investor. The Investor
represents and warrants to the Company, as of the date hereof and as of the
Closing Date, that:

 

(a)     the Investor is a corporation duly organized, validly existing and in
good standing under the laws of Japan and has the corporate power and authority
to enter into this Agreement and to carry out its obligations hereunder;

 

(b)     the execution, delivery and performance of this Agreement by the
Investor has been duly authorized by all necessary action on the part of the
Investor and no other corporate proceedings on the part of the Investor are
necessary to authorize this Agreement or any of the transactions contemplated
hereby;

 

(c)     this Agreement has been duly executed and delivered by the Investor and
constitutes a valid and binding obligation of the Investor, and, assuming this
Agreement constitutes a valid and binding obligation of the Company, is
enforceable against the Investor in accordance with its terms;

 

(d)     the Investor has provided to the Company the Purchase Agreement and any
other Contract between the Sellers and their Affiliates, on the one hand, and
the Investor and its Affiliates, on the other hand, entered into in connection
with, or related to, the Purchase Agreement and the transactions contemplated
thereby; and

 

19

--------------------------------------------------------------------------------

 

 

(e)     neither the execution, delivery nor performance of this Agreement by the
Investor constitutes a breach or violation of or conflicts with (with or without
notice or lapse of time or both) (i) its certificate of incorporation, by-laws
or any other organizational documents, or (ii) any Law applicable to the
Investor.

 

Article V
TERMINATION

 

Section 5.1     Termination. Except as provided in Section 5.2 and other than
the termination provisions applicable to particular Sections that are
specifically provided elsewhere in this Agreement, this Agreement shall
terminate or shall be terminable as follows:

 

(a)     at such time as the Voting Power of the ORIX Parties is less than five
percent (5%);

 

(b)     upon the mutual written agreement of the Company and the Investor;

 

(c)     by the Investor upon a material breach by the Company of any of the
Company’s covenants or agreements contain herein if such breach shall not have
been cured within ten (10) Business Days after written notice thereof shall have
been received by the Company;

 

(d)     by the Company upon a material breach by the Investor of any of the
Investor’s covenants or agreements contain herein if such breach shall not have
been cured within ten (10) Business Days after written notice thereof shall have
been received by the Investor; or

 

(e)     upon termination of the Purchase Agreement prior to Closing.

 

Section 5.2     Effect of Termination. In the event of termination of this
Agreement pursuant to Section 5.1, there shall be no further liability or
obligation hereunder on the part of any party hereto; provided, however, that
nothing contained in this Agreement (including this Section 5.2) shall relieve
either party from liability for (i) any breach of this Agreement prior to such
termination or (ii) fraud.

 

Article VI
MISCELLANEOUS

 

Section 6.1     Amendment and Modification. This Agreement may be amended,
modified or supplemented, and any of the provisions contained herein may be
waived, in each case, only by a written instrument signed by the Company and by
the Investor. No course of dealing between or among any Persons having any
interest in this Agreement will be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement.

 

20

--------------------------------------------------------------------------------

 

 

Section 6.2     Assignment; Binding Effect; No Third-Party Beneficiaries.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned, in whole or in part, by either party without the
prior written consent of the other party and any purported assignment without
such prior written consent will be void; provided however, that the Investor may
assign its rights or obligations hereunder to any of the other ORIX Parties
without obtaining the prior written consent of the Company, and the Investor
shall cause such ORIX Party to become a party to this Agreement; provided,
further, that no such assignment shall relieve the Investor of its obligations
hereunder or enlarge, alter or change any obligation of any other party hereto
to the Investor. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and permitted assigns. Except as expressly provided
in Section 2.2, this Agreement shall not confer any rights or remedies upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

 

Section 6.3     Entire Agreement. This Agreement (together with the NDA and the
Additional Agreements) sets forth the entire agreement and understanding between
the parties as to the subject matter hereof (and thereof) and merges and
supersedes all prior representations, agreements and understandings, written or
oral, of any and every nature among them.

 

Section 6.4     Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties that all of
their rights and privileges shall be fully enforceable; provided that, in each
case, the economic or legal substance of the transactions contemplated by this
Agreement are not affected in any manner materially adverse to any party.

 

Section 6.5     Notices and Addresses. Any notice, demand, request, waiver, or
other communication under this Agreement shall be in writing and shall be deemed
to have been duly given on the date of service, if personally served or sent by
facsimile; on the business day after notice is delivered to a courier or mailed
by express mail, if sent by courier delivery service or express mail for next
day delivery; and on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered, return receipt
requested, postage prepaid and addressed as follows:

 

If to the Company:

 

Ormat Technologies, Inc.
6225 Neil Road
Reno, NV 89511
Attention: Isaac Angel
Facsimile: (775) 356-9039

 

21

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

 

Chadbourne & Parke LLP

1200 New Hampshire Avenue N.W.

Washington, DC 20036
Attention: Noam Ayali
Facsimile: (202) 974-5602
Email: NAyali@chadbourne.com

 

Chadbourne & Parke LLP

1301 Avenue of the Americas

New York, NY 10019
Attention: Charles E. Hord

Facsimile: (212) 541-5369
Email: Chord@chadbourne.com

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017
Attention: William H. Aaronson

Telephone: (212) 450-4397
Facsimile: (212) 701-5397
Email: william.aaronson@davispolk.com

 

If to the Investor:

 

ORIX Corporation
Hamamatsucho Building, 1-1-1 Shibaura
Minato-ku, Tokyo 105-0023, Japan
Attention: Todd Freeland, Hidetake Takahashi
Facsimile: 03-5730-0183
Email: todd.freeland@orix-ei.com; hidetake.takahashi.vk@orix.jp;
nobuomi.iokamori.ud@orix.jp; daisuke.ueno.tu@orix.jp

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10011

Attention: Thomas W. Christopher and Joshua G. Kiernan

Telecopy No.: (212) 751- 4864

Email: thomas.christopher@lw.com

  joshua.kiernan@lw.com

 

22

--------------------------------------------------------------------------------

 

 

Section 6.6     Rules of Construction.

 

(a)     The headings in this Agreement are for convenience of reference only and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect.

 

(b)     Unless otherwise indicated, all references herein to Articles, Sections,
Exhibits or Schedules, shall be deemed to refer to Articles, Sections,
Exhibits or Schedules of or to this Agreement, as applicable.

 

(c)     The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.

 

(d)     The terms defined in the singular have a comparable meaning when used in
the plural, and vice versa. Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

(e)     Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by
the words “without limitation”, whether or not so specified.

 

(f)     The term “or” is not exclusive and has the meaning represented by the
phrase “and/or”.

 

(g)     The phrase “to the extent” means the degree to which a subject or other
theory extends and such phrase shall not mean “if”.

 

(h)     Each party hereto acknowledges, confirms and agrees that it has been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waives the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document. The language
used in this Agreement shall be deemed to be the language the parties hereto
have chosen to express their mutual intent, and no rule of strict construction
will be applied against any party.

 

Section 6.7     Counterparts. This Agreement may be executed via facsimile or
.pdf and in any number of counterparts, each of which shall be deemed to be an
original instrument and all of which together shall constitute one and the same
instrument.

 

Section 6.8     Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by the other party in order to carry out
the provisions and purposes of this Agreement and the transactions contemplated
hereby; provided, however, that no party shall be obligated to take any actions
or omit to take any actions that would be inconsistent with applicable Law. The
Company agrees to the provisions set forth on Schedule 3 hereto.

 

Section 6.9     Remedies. In the event of any breach or a threatened breach of
this Agreement, the aggrieved party will be entitled to specific performance of
its rights under this Agreement or to injunctive relief, in addition to being
entitled to exercise all rights provided in this Agreement and granted by Law,
it being agreed by the parties that the remedy at Law, including monetary
damages, for breach of any such provision will be inadequate compensation for
any loss and that any defense or objection in any action for specific
performance or injunctive relief for which a remedy at Law would be adequate is
waived.

 

23

--------------------------------------------------------------------------------

 

 

Section 6.10     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)     This Agreement, and all claims or causes of action based upon, arising
out of, or related to this Agreement or the transactions contemplated hereby,
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would mandate or permit the application of
Laws of another jurisdiction.

 

(b)     Any Action based upon, arising out of or related to this Agreement or
the transactions contemplated hereby may be brought in the Delaware Court of
Chancery (or, if the Delaware Court of Chancery shall be unavailable, any other
court of the State of Delaware or, in the case of claims to which the federal
courts have exclusive subject matter jurisdiction, any federal court of the
United States of America sitting in the State of Delaware), and each of the
Parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the Action shall be heard and determined only in any such court, and
agrees not to bring any Action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by Law or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any Action, suit or proceeding brought pursuant to
this Section 6.10.

 

(c)     THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT BY ANY OF
THEM AGAINST ANY OTHER PARTY IN ANY MATTERS ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT.

 

Section 6.11     Adjustments. References to numbers of shares and to sums of
money contained herein will be adjusted to account for any reclassification,
exchange, substitution, combination, stock split or reverse stock split of the
shares.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

 

 

 

ORMAT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Isaac Angel & /s/ Doron Blachar 

 

 

 

Name: Isaac Angel & Doron Blachar

 

 

 

Title: CEO & CFO

 

 

 

 

 

ORIX CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yuichi Nishigori  

 

 

 

Name: Yuichi Nishigori

 

 

 

Title: Director and Corporate Executive Vice President

 

 

 

 

 

[Signature Page to Governance Agreement]

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Resigning Directors AND iNVESTOR dESIGNEES

 

 

Resigning Directors

 

 

Investor Designee

 

Robert E. Joyal

 

 

Yuichi Nishigori 

 

Ami Boehm

 

 

Stan Koyanagi

 

Gillon Beck

 

 

Todd Freeland

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

independent Designee

 

A Proposed Independent Designee to be identified by the Investor prior to
Closing and appointed to the Board at the Closing as the Independent Director in
accordance with Section 2.1(f).

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3

 

[see attached.]

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

BOARD OF DIRECTORS RESOLUTIONS

 

WHEREAS, the Board of the Corporation, has previously established, constituted
and authorized the Special Committee to, among other things, (1) establish,
approve, modify, monitor and direct the process and procedures related to the
review and evaluation, including the authority to determine not to proceed with
any such process, procedures, review or evaluation, of (i) the proposed
acquisition by ORIX Corporation, a Japanese corporation (“ORIX”), of the shares
of common stock of the Corporation held by FIMI ENRG, Limited Partnership, an
Israeli limited partnership (“FIMI IL”), FIMI ENRG, L.P., a Delaware limited
partnership (together with FIMI IL, “FIMI”), Bronicki Investments Ltd., an
Israeli company (“Bronicki”), Isaac Angel, the Chief Executive Officer of the
Corporation and Doron Blachar, the Chief Financial Officer of the Corporation,
as contemplated by the Stock Purchase Agreement dated as of May 4, 2017 by and
among FIMI, Bronicki, Isaac Angel, Doron Blachar and ORIX (the “Purchase
Agreement”) and pursuant to Section 203 of the Delaware General Corporation Law
(the “DGCL”) (the “Proposed Transaction”) and (ii) requests for certain
governance rights to be granted by the Corporation to ORIX in connection with
the Proposed Transaction; (2) respond to any communications, inquiries or
proposals regarding the Proposed Transaction; (3) review, evaluate, investigate,
pursue and negotiate the terms and conditions of the Proposed Transaction; (4)
determine on behalf of the Board and the Corporation whether the Proposed
Transaction is advisable and is fair to the Corporation’s stockholders,
specifically, stockholders other than FIMI, Bronicki, Isaac Angel and Doron
Blachar, and in the best interests of the Corporation; (5) reject or approve the
Proposed Transaction, or recommend such rejection or approval to the Board; (6)
consummate or recommend to the Board the consummation of the Proposed
Transaction; (7) review, analyze, evaluate and monitor all proceedings and
activities of the Corporation related to the Proposed Transaction; (8)
investigate FIMI, Bronicki, ORIX and the Proposed Transaction and matters
related thereto as it deems appropriate; and (9) take such other actions as the
Special Committee may deem to be necessary or appropriate for the Special
Committee to discharge its duties; and

 

WHEREAS, the Special Committee has unanimously determined that it is advisable
and is fair to the Corporation’s stockholders, specifically, stockholders other
than FIMI, Bronicki, Isaac Angel and Doron Blachar, and in the best interests of
the Corporation, to effect the Proposed Transaction as contemplated by the terms
and conditions of the Purchase Agreement and pursuant to Section 203 of the
DGCL, and, in connection therewith, to enter into, (i) the Commercial
Cooperation Agreement, substantially in the form presented to this meeting and
included as Exhibit A to these minutes by and between the Corporation and ORIX
(including any exhibits and schedules thereto, the “Commercial Cooperation
Agreement”), (ii) the Governance Agreement, substantially in the form presented
to this meeting and included as Exhibit B to these minutes by and between the
Corporation and ORIX (including any exhibits and schedules thereto, the
“Governance Agreement”), and (iii) the Registration Rights Agreement,
substantially in the form presented to this meeting and included as Exhibit C to
these minutes by and between the Corporation and ORIX (including any exhibits
and schedules thereto, the “Registration Rights Agreement”) (the Commercial
Cooperation Agreement, the Governance Agreement and the Registration Rights
Agreement, collectively, hereinafter referred to as the “Transaction
Agreements”), upon the terms and conditions contained in each of the Transaction
Agreements substantially in the form presented to the Special Committee and as
presented to the Board and included in the exhibits to these minutes, as
applicable; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Special Committee has unanimously recommended that the Board adopt,
authorize and approve entry by the Corporation into the Proposed Transaction and
each of the Transaction Agreements; and

 

WHEREAS, the Board has unanimously determined that it is advisable and is fair
to the Corporation’s stockholders, specifically, stockholders other than FIMI,
Bronicki, Isaac Angel and Doron Blachar, and in the best interests of the
Corporation, to effect the Proposed Transaction, and enter into each of the
Transaction Agreements.

 

NOW, THEREFORE, BE IT RESOLVED, that the forms, terms and provisions of each of
the Transaction Agreements, including all exhibits and schedules attached
thereto, be, and hereby are, adopted, authorized and approved, in the form
presented to the Board and with such changes therein as may be approved by any
Authorized Officer (as defined below); and

 

FURTHER RESOLVED, that each of the ORIX Parties (as defined in the Governance
Agreement) and any “affiliates” or “associates” thereof (as defined in and
contemplated by Section 203(c)(1) and Section 203(c)(2) of the DGCL, including
persons who become “affiliates” or “associates” of the ORIX Parties after the
date hereof, and any group composed solely of ORIX Parties and any “affiliates”
or “associates” thereof (other than a 13D Group (as defined in the Governance
Agreement)) (collectively, the “Exempt Persons”), is approved as an “interested
stockholder” within the meaning of Section 203 of the DGCL and that any
acquisition of “ownership” of “voting stock” (as defined in and contemplated by
Section 203(c)(8) and Section 203(c)(9) of the DGCL) of the Corporation (or any
successor thereto) by any of the Exempt Persons, either individually or as a
group, as any such acquisition may occur from time to time, be and hereby is
approved for purposes of Section 203 of the DGCL, and the restrictions on
“business combinations” contained in Section 203 of the DGCL shall not apply to
any of the Exempt Persons. This resolution and the approvals granted hereby
shall automatically be revoked and rescinded and shall be of no further force
and effect in the event that the Purchase Agreement is terminated prior to
Closing (as defined in the Purchase Agreement); and

 

FURTHER RESOLVED, that the Corporation be, and hereby is, authorized and
empowered to perform all of its obligations under each of the Transaction
Agreements and to consummate the transactions contemplated thereby; and

 

FURTHER RESOLVED, that each of Isaac Angel, Chief Executive Officer of the
Corporation and Doron Blachar, Chief Financial Officer of the Corporation (each
such person, an “Authorized Officer”), acting singly, be, and each of them
hereby is, authorized and empowered to execute and deliver each of the
Transaction Agreements, including all exhibits and schedules attached thereto,
in the name and on behalf of the Corporation with such additions, deletions or
changes therein (including, without limitation, any additions, deletions or
changes to any schedules or exhibits thereto) as the Authorized Officer
executing the same shall approve (the execution and delivery thereof by any such
Authorized Officer to be conclusive evidence of his or her approval of any such
additions, deletions or changes); and

 

 

--------------------------------------------------------------------------------

 

 

FURTHER RESOLVED, that each of the Authorized Officers, acting singly, be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Corporation, to prepare, execute and file all periodic reports or other
notices or filings (including any instruments and documents in connection
therewith) that may be required to be made or filed with the Securities and
Exchange Commission, the New York Stock Exchange, the Tel Aviv Stock Exchange or
other governmental or regulatory authority (including any amendments or
supplements to any thereof) as may be necessary, desirable, advisable or
appropriate in connection with the execution and delivery of the Transaction
Agreements and the consummation of the Proposed Transaction; and

 

FURTHER RESOLVED, that each of the Authorized Officers be, and each of them
hereby is, authorized and empowered to take all such further action and to
execute and deliver all such further agreements, certificates, instruments and
documents, in the name and on behalf of the Corporation; to pay or cause to be
paid all fees, costs and expenses; to take all such other actions as they or any
one of them shall deem necessary, desirable, advisable or appropriate to
consummate, effectuate, carry out or further the transactions contemplated by
and the intent and purposes of the foregoing resolutions; and

 

FURTHER RESOLVED, that in connection with the transactions contemplated in the
preceding resolutions, the Secretary or Assistant Secretary of the Corporation
be, and hereby is, authorized in the name and on behalf of the Corporation, to
certify any more formal or detailed resolutions as such officer may deem
necessary, desirable, advisable or appropriate to consummate, effectuate, carry
out or further the transactions contemplated by and the intent and purposes of
the foregoing resolutions; and that thereupon, such resolutions shall be deemed
adopted as and for the resolutions of the Board as set forth at length herein;
and

 

FURTHER RESOLVED, that the omission from these resolutions of any agreement or
other arrangement contemplated by any of the agreements or instruments described
in the foregoing resolutions or any action to be taken in accordance with any
requirements of any of the agreements or instruments described in the foregoing
resolutions shall in no manner derogate from the authority of the Authorized
Officers to take all actions necessary, desirable, advisable or appropriate to
consummate, effectuate, carry out or further the transactions contemplated by
and the intent and purposes of the foregoing resolutions; and

 

FURTHER RESOLVED, that any and all actions heretofore taken in furtherance of
the foregoing resolutions by the officers of the Corporation on behalf of the
Corporation be, and they hereby are, ratified, approved and confirmed,
including, without limitation, the execution and delivery of any certificates,
instruments, agreements and other documents as may have been necessary or
appropriate in order to effectuate the actions contemplated by the foregoing
resolution.